DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, filed 06/17/2022, with respect to the rejection(s) of claim(s) 1-6 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brun, Yang, Strecker, and Ram.
The Examiner does note that the Applicants arguments regarding the biocompatibility of the dielectric layer, the size range of the dielectric layer, and the dielectric layer being made of silica containing metal are not persuasive and those areas of the rejection still stand. For instance, the Applicant argues that the art of Brun does not disclose the dielectric layer being made of a biocompatible inorganic material (emphasis on the italicized word). The Examiner respectfully disagrees. Biocompatible is defined as a material that is not harmful to living tissue. Since the dielectric layer of Brun is designed to contact the skin, it would be obvious that it is made of a biocompatible material that would not cause harm to the user’s skin. Next, the Applicant argues that the diameter range of the Applicants dielectric layer is 10nm larger than the diameter of Rams dielectric layer and it would not be obvious to use the larger range provided by the Applicant if the smaller range provided by Ram has a better effect. The Examiner respectfully disagrees. The reasoning given by the Applicant for the dielectric layer diameter is the same as the reasoning provided by Ram, which is reducing thickness for a better effect and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Finally, the Applicant argues that the dialectic layer of Yang is not made of silica containing metal. The Examiner disagrees. Yang discloses the layer being made of silica and being used to transfer the charge, which is the same reasoning the Applicant discloses in using the silica with alkali metal. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brun (US 20040073104 A1) in view of Yang (US 20130066168 A1) in further view of Strecker (US 20190297961 A1) and in further view of Ram (US 20170258376 A1).
	In regards to claim 1, Brun discloses an electrode for electrocardiogram waveform measurement (Abstract discloses electrode arrangement for gather biosignals via ECG), wherein the electrode is a biosignal measuring electrode and comprises:
 	an upper electrode layer made of a conductive material to transmit signals (Par 0071 discloses the use of an upper electrode [1] with a conductive surface); 
and a dielectric layer made of a biocompatible nano inorganic material coated on a side of the upper electrode layer to be in direct contact with skin (Par 0071 discloses using a dielectric layer separating the upper electrode from the skin).
Brun does not disclose a transmission line made of a coaxial cable, a lower electrode with a grounding line, an insulation layer between the upper and lower electrode, wherein the dielectric layer has a thickness of 20 nm (nanometer) or more and 2 um (micrometer) or less, or wherein the dielectric layer is made of a biocompatible dielectric material. 
However, in the same field of endeavor, Yang discloses a wearable electrode arrangement for measuring biosignals via ECG (Abstract and Par. 0201) wherein there is a lower electrode layer (Fig 24a and 24b show there being and upper and lower conductive layer made of electrodes [see Par. 0116) and the electrode layer is grounded (Par. 0157) and wherein the dielectric layer is made of silica (Par. 0067). Further, Yang also shows the electrodes separated by an insulating layer made of a non-conductive material (Par. 0125) for the purpose of electrically isolating the various electrodes. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brun and modified them by having the measurement device comprise a lower electrode, an insulation layer, and a grounding and signal lines, as taught and suggested by Yang, for the purpose of electrically isolating the various electrodes.
Also, while Yang does not disclose the silica containing metal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the silica comprise metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See Kawamura (US 20120029326 A1), Par. 0115 and Kawamura (US 20150164393 A1), Par. 0163 which discloses using silica covered metal for a dialectic layer. 
The combined teachings of Brun and Yang do not disclose wherein the signal transmission line is made of a coaxial cable. However, in the same field of endeavor, Strecker discloses an ECG electrode system that is implemented in clothing (abstract and Par. 0006) wherein a coaxial cable can be connected to the electrodes in order to transmit weak electrical signals over a long distance without interference (Par. 0130).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brun and modified them by having the measurement device comprise a coaxial transmission line, as taught and suggested by Strecker, in order to transmit weak electrical signals over a long distance without interference (Par. 0130).
The combined teachings of Brun, Yang, and Strecker does not disclose wherein the dielectric layer has a thickness of 20 nm (nanometer) or more and 2 um (micrometer) or less. 
However, in the same field of endeavor, Ram discloses a measurement device wherein there is a dielectric layer with a thickness of 1-10 nm (Par. 0066) in order to reduce thickness for a better effect.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brun, Yang, and Strecker and modified them by having the dielectric material have a thickness between 20nm and 2um, as taught and suggested by Ram, in order to reduce thickness for a better effect.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the range be 20nm-2um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	In regards to claim 2, the combined teachings of Brun, Yang, Strecker, and Ram as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1, wherein the conductive material is made of gold (Au), silver (Ag), platinum (Pt), copper (Cu), and stainless steel to transmit the signals (Brun: Par 0127 discloses the conductive electrodes can be made of any sort of metals). 
	In regards to claim 3, the combined teachings of Brun, Yang, Strecker, and Ram as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1, wherein the upper electrode layer is provided in a circular shape of 1 cm to 10 cm in diameter (Yang: Figure 24a and 24b).
The combined teachings of Brun, Yang, Strecker, and Ram discloses the claimed invention except for the size of the electrode being 1cm to 10cm in diameter.  It would have been an obvious matter of design choice to have the electrode be 1-10cm in diameter, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	In regards to claim 7, the combined teachings of Brun, Yang, Strecker, and Ram as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1. wherein the biosignal measuring electrode is capable of measuring the signals during physical activity (Yang: discloses measuring biosignals during physical activity).

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 September 2022